UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1433


BRUCE W. PEARSON,

                    Plaintiff - Appellant,

             v.

PRINCE WILLIAM COUNTY SCHOOL BOARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-01543-LMB-TCB)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bruce W. Pearson, Appellant Pro Se. Faith Abar Alejandro, SANDS ANDERSON, PC,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bruce W. Pearson appeals the district court’s order granting summary judgment in

favor of the Prince William County School Board on Pearson’s race discrimination and

retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e to 2000e-17.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Pearson v. Prince

William Cnty. Sch. Bd., No. 1:19-cv-01543-LMB-TCB (E.D. Va. Mar. 25, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2